Name: Council Regulation (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 5 . 76 Official Journal of the European Communities No L 130/9 COUNCIL REGULATION (EEC) No 1146/76 of 17 May 1976 on particular and special intervention measures for cereals THE COUNCIL OF THE EUROPEAN COMMUNITIES, intervention measures are not held by the intervention agencies, it should be authorized, where the market situation so requires, to fix special conditions for putting the cereals in question back on the market or for disposing of them by other means, HAS ADOPTED THIS REGULATION : Article 1 The particular intervention measures referred to in Article 8 ( 1 ) of Regulation (EEC) No 2727/75 may be taken if, in one or more regions of the Community, market prices show a fall or a weakness which, in view of the size of the harvest or of regional stocks and their geographical location , could oblige intervention agencies to buy in large quantities in accordance with Article 7 of that Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 143/76 (2), and in particular Article 8 (3) thereof, Having regard to the proposal from the Commission , Whereas Article 8 ( 1 ) of Regulation (EEC) No 2727/75 provides that particular intervention measures can be taken for cereals for which in certain regions of the Community there is a danger of substantial quantities being offered for intervention ; whereas the circum ­ stances giving rise to a situation which could justify such particular intervention measures being taken should be specified ; Whereas Article 8 (2) of Regulation (EEC) No 2727/75 provides that special intervention measures for common wheat of breadmaking quality may be adopted in respect of this cereal with a view to supporting the development of the market therein in relation to the reference price ; whereas, therefore , the common wheat concerned must have sufficient qualit ­ ative and technical characteristics to guarantee that it can be used for breadmaking ; whereas, however, depending on the use envisaged, common wheat may be said to be of 'breadmaking quality' if it has qualita ­ tive and technical characteristics varying according to the requirements of such use ; whereas special inter ­ vention measures must be adjustable to this situation ; whereas recourse to a tendering procedure for the buying in by intervention agencies of common wheat of breadmaking quality with specific characteristics appears to be a suitable means to that end ; Whereas the sale of cereals held by intervention agen ­ cies as a result of particular or special intervention measures must be effected without discriminating between Community buyers and at price levels which do not hinder the normal development of Commu ­ nity market prices ; whereas the tendering procedure enables the above objectives to be attained ; whereas, however, if this procedure is not followed or if cereals which have been the subject of particular or special The special intervention measures for common wheat of breadmaking quality referred to in Article 8 (2) of Regulation (EEC) No 2727/75 may be applied by way of invitations to tender, issued by the intervention agencies, for the purchase of common wheat of bread ­ making quality having specific qualitative and tech ­ nical characteristics . Article 3 1 . If particular or special intervention measures take the form of buying in of cereals by the interven ­ tion agencies, these cereals shall be subsequently disposed of by invitation to tender : (a) either with a view to their being put back on the Community market on the basis of price condi ­ tions such as will make it possible to lessen the tensions of the market while preventing its deterio ­ ration ; (b) or with a view to exporting them on the basis of price conditions to be determined case by case according to market trends and requirements . Where an invitation to tender relates to the putting back on the Community market of cereals bought in by intervention agencies, the use to be made of the product may be stipulated . (!) OJ No L 281 , 1 . 11 . 1975, p. 1 . (2 ) See page 1 of this Official Journal . No L 130/ 10 Official Journal of the European Communities 19 . 5 . 76 treatment to all persons concerned irrespective of the place of their establishment within the Community. Article 5 2 . If particular or special intervention measures take a form other than that referred to in paragraph 1 , special conditions may be laid down for putting the cereals back on the market or for disposing of them by other means . 3 . If particular circumstances so require , the Council , acting by a qualified majority on a proposal from the Commission , may establish selling proce ­ dures ether than those laid down in paragraph 1 . Council Regulation (EEC) No 2740/75 of 29 October 1975 on special intervention measures for cereals ( ! ), is hereby repealed . Article 4 Article 6 When invitations to tender are issued under this Regu ­ lation , the terms must ensure equality of access and This Regulation shall enter into force on 1 August 1976.. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1976 . For the Council The President J. HAMILIUS (') OJ No L 281 , 1 . 11 . 1975, p . 54 .